Case 9:20-bk-10554-DS Doc 634-2 Filed 02/02/21           Entered 02/02/21 16:50:05   Desc
                    Exhibit B - Liquidation Analysis     Page 1 of 2



                                      EXHIBIT B

                                  Liquidation Analysis
     Case 9:20-bk-10554-DS Doc 634-2 Filed 02/02/21                                                                                          Entered 02/02/21 16:50:05                       Desc
                         Exhibit B - Liquidation Analysis                                                                                    Page 2 of 2

Liquidation Analysis
As of 12/31/2020
                                                                                                           Note       Chapter 11         (% recovery)       Chapter 7         (% recovery)
Estimated Proceeds
Cash on Hand                                                                                                 1
   CPESAZ                                                                                                         $      1,533,821.07                   $     1,533,821.07
   NDS                                                                                                            $      6,209,887.95                   $     6,209,887.95
   CPESCA                                                                                                         $      6,886,920.36                   $     6,886,920.36
Expected AR                                                                                                  2
   CPESAZ                                                                                                         $        802,884.23                   $       802,884.23
   NDS                                                                                                            $        (66,475.92)                  $       (66,475.92)
   CPESCA                                                                                                         $        112,789.93                   $       112,789.93
De Minimis Sale Proceeds
   CPESAZ                                                                                                    3    $         20,000.00                   $        20,000.00
   NDS                                                                                                            $               -                     $              -
   CPESCA                                                                                                         $               -                     $              -
Net Proceeds of Estate Claims                                                                                4
   CPESAZ                                                                                                                 TBD                                  TBD
   NDS                                                                                                                    TBD                                  TBD
   CPESCA                                                                                                                 TBD                                  TBD
Insurance Refunds                                                                                            5
   CPESAZ                                                                                                                 TBD                                  TBD
   NDS                                                                                                                    TBD                                  TBD
   CPESCA                                                                                                                 TBD                                  TBD
Total Estimated Proceeds
   CPESAZ                                                                                                         $      2,356,705.30                   $     2,356,705.30
   NDS                                                                                                            $      6,143,412.03                   $     6,143,412.03
   CPESCA                                                                                                         $      6,999,710.29                   $     6,999,710.29
Debtors' Combined Total Estimated Proceeds                                                                        $     15,499,827.62                   $    15,499,827.62

Estimated Wind-Down Expenses                                                                                 6
Corporate Wind-Down Expenses                                                                                 7    $       (490,000.00)                  $      (490,000.00)
Chapter 11 & Wind-Down Professional Fees                                                                     8    $     (2,500,000.00)                  $    (2,400,000.00)
Chapter 11 Liquidating Trust Fees                                                                            9    $       (450,000.00)                  $              -
Chapter 7 Fees                                                                                              10    $               -                     $      (930,000.00)
UST Fees                                                                                                    11    $       (125,000.00)                  $      (125,000.00)
Future Claims Reserve                                                                                       12    $     (1,500,000.00)                  $    (1,500,000.00)
Total Estimated Wind-Down Expenses
   CPESAZ                                                                                                    6    $     (1,688,333.33)                  $    (1,815,000.00)
   NDS                                                                                                       6    $     (1,688,333.33)                  $    (1,815,000.00)
   CPESCA                                                                                                    6    $     (1,688,333.33)                  $    (1,815,000.00)
Debtors' Combined Total Estimated Wind-Down Expenses                                                         6    $     (5,065,000.00)                  $    (5,445,000.00)

Total Estimated Proceeds Available for Distribution to Allowed Claims
  CPESAZ                                                                                                          $        668,371.97                   $       541,705.30
  NDS                                                                                                             $      4,455,078.70                   $     4,328,412.03
  CPESCA                                                                                                          $      5,311,376.96                   $     5,184,710.29
Debtors' Combined Total Estimated Proceeds Available for Distribution to Allowed Claims                           $     10,434,827.62                   $    10,054,827.62

Estimated Allowed Administrative Claims
   CPESAZ                                                                                                         $        (11,538.65)          100% $          (11,538.65)          100%
   NDS                                                                                                            $         (1,894.92)          100% $           (1,894.92)          100%
   CPESCA                                                                                                         $               -             100% $                 -             100%

Estimated Allowed Secured Claims
   CPESAZ                                                                                                         $        (22,368.75)          100% $          (22,368.75)          100%
   NDS                                                                                                            $               -             100% $                 -             100%
   CPESCA                                                                                                         $               -             100% $                 -             100%

Estimated Allowed Priority Claims
   CPESAZ                                                                                                         $       (141,514.62)          100% $         (141,514.62)          100%
   NDS                                                                                                            $         (6,022.42)          100% $           (6,022.42)          100%
   CPESCA                                                                                                         $           (391.82)          100% $             (391.82)          100%

Estimated Allowed General Unsecured Claims
   CPESAZ                                                                                                         $     (1,551,091.76)          100% $       (1,551,091.76)          100%
   NDS                                                                                                            $       (150,163.91)          100% $         (150,163.91)          100%
   CPESCA                                                                                                         $       (110,349.39)          100% $         (110,349.39)          100%

Estimated Proceeds Remaining After Distributions to Allowed Claims
   CPESAZ                                                                                                   13    $     (1,058,141.81)                  $    (1,184,808.48)
   NDS                                                                                                      13    $      4,296,997.45                   $     4,170,330.78
   CPESCA                                                                                                   13    $      5,200,635.75                   $     5,073,969.08

Estimated Distribution to CPES ESOP Trust                                                                         $      8,439,491.38                   $     8,059,491.38


NOTES
1. Cash on hand as of 12/31/2020.
2. Includes amounts due to/from Mentor under TSA. NDS has net balance owed to Mentor.
3. Estimated proceeds of de minimis asset sales.
4. Net proceeds includes proceeds of Litigation Claims preserved under the Plan.
5. Sentry is holding approximately $1.5 million of Debtors' cash in reserve for future loss activity related to workers' compensation claims against the Debtors.
6. Wind-down expenses are calculated as a total amount and allocated 1/3 to each Debtor.
7. This figure reflects estimated wind-down costs include expenses other than professional fees through the Effective Date.
8. This figure reflects the total estimated amount of professional fees through the Effective Date, including any current accrued/unpaid balances, and is net of the prepetition retainer
held by FDBR, which will remain in the firm’s trust account pending further order of the Court.
9. Estimated Liquidating Trustee fee and related professional fees.
10. Estimated Chapter 7 Trustee fee (3%) and related professional fees.
11. Estimated UST fees through the Effective Date of the Plan or conversion to Chapter 7.
12. Any remaining funds are to be distributed to the CPES ESOP Trust.
13. Remaining proceeds at NDS and CPESCA flow up to CPESAZ as 100% owner.
